Case 19-45206-elm7 Doc 30 Filed 03/30/20            Entered 03/30/20 16:25:49       Page 1 of 2



Meagan Martin Powers
MARTIN POWERS & COUNSEL, PLLC
600 E. John Carpenter Fwy., Suite 234
Irving, TX 75062
Telephone: 214-612-6474
Direct: 214-612-6471
Fax: 214-247-1155
meagan@martinpowers.com

COUNSEL FOR MCNABB EQUIPMENT SERVICES, LLC



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 FT. WORTH DIVISION

  In re:                                         § Chapter 7
                                                 §
  Synergy Fabrication, Inc.                      § Case No. 19-45206-elm7
        Debtor.                                  §
                                                 §

                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

        Please take notice that Meagan Martin Powers, with the law firm of Martin Powers &

Counsel, PLLC, hereby enters an appearance as counsel for McNabb Equipment Services, LLC, a

creditor in the above-referenced bankruptcy case and requests that all notices given or required

to be given in this case and any cases consolidated herewith, and all papers served or required

to be served in this case, and any cases consolidated herewith, be given to and served upon:

            Meagan Martin Powers
            MARTIN POWERS & COUNSEL, PLLC
            600 E. John Carpenter Fwy., Suite 234
            Irving, TX 75062
            Telephone: 214-612-6474
            Direct: 214-612-6471
            Fax: 214-247-1155
            meagan@martinpowers.com


        This request encompasses all notices, copies and pleadings referred to or contemplated

in the Bankruptcy Code and Bankruptcy Rules, including without limitation, notices of any



NOTICE OF APPEARANCE AND REQUEST FOR SERVICE                                               Page 1
Case 19-45206-elm7 Doc 30 Filed 03/30/20           Entered 03/30/20 16:25:49        Page 2 of 2




orders, motions, demands, complaints, plans, disclosure statements, petitions, pleadings,

requests, applications and any other documents brought before the Court in this case, and

any hearings, trials or proceedings related thereto, which affect or otherwise relate to the

above case.

Dated: March 30, 2020
                                            Respectfully submitted,


                                            /s/ Meagan Martin Powers
                                            Meagan Martin Powers
                                            Texas Bar No. 24050997
                                            MARTIN POWERS & COUNSEL, PLLC
                                            600 E. John Carpenter Fwy., Suite 234
                                            Irving, TX 75062
                                            Telephone: 214-612-6474
                                            Direct: 214-612-6471
                                            Fax: 214-247-1155
                                            meagan@martinpowers.com
                                            COUNSEL TO MCNABB
                                            EQUIPMENT SERVICES, LLC




                               CERTIFICATE OF SERVICE

          The undersigned hereby certifies that, on this the 30th day of March, 2020, a true and
   correct copy of the foregoing document was served on parties receiving ECF Electronic
   Notification and/or U.S. First Class Mail, on all parties listed on the Debtor’s service list.


                                                           /s/ Meagan Martin Powers
                                                           Meagan Martin Powers
